Citation Nr: 1226376	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Debt Management Center (DMC) located at the Regional Office St. Paul, Minnesota 


THE ISSUE

Propriety of the discontinuance of pension benefits from December 27, 2001 to June 25, 2008 based on fugitive felon status, to include entitlement to a waiver of the indebtedness of $67,526.13 resulting therefrom.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.R.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the DMC in St. Paul, Minnesota, and from a June 2009 decision of the DMC Committee for Waivers and Compromises in Fort Snelling, Minnesota.  Original jurisdiction over the Veteran's VA pension benefits is with the RO in Philadelphia, Pennsylvania.  Original jurisdiction over VA compensation issues is with the RO in Roanoke, Virginia.

In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran was not fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or violating a condition of probation or parole imposed for commission of a felony, from December 27, 2001 to June 25, 2008; therefore, he was not a fugitive felon.



CONCLUSIONS OF LAW

1.  The overpayment in the amount of $67,526.13 was not validly created.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5313B, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.666(e)(2) (2011).

2.  There remains no question of law or fact for Board resolution regarding the denial of a waiver of the overpayment in the amount of $67,526.13.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the appeal for invalidation of the overpayment, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the issue of waiver, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.  Moreover, the Board notes that the facts are not in dispute regarding this issue; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to providing notice to VA of the existence and status of dependents.  The VCAA is therefore inapplicable and need not be considered with regard to the waiver issue.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  See also VAOPGCPREC 5-2004.

Analysis of Validity of the Overpayment and Waiver

A veteran eligible for compensation benefits may not be paid these benefits for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation provides in pertinent part:  Fugitive Felons:  (1) Pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Pension or death pension is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.  (2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  (3) For purposes of paragraph (e) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e) (2011). 

Here, there is no question or assertion regarding violation of a condition of probation or parole.  The asserted basis for creation of the overpayment falls under 38 C.F.R. § 3.666(e)(2)(i), fleeing to avoid prosecution or custody or confinement after conviction for a felony or attempted felony.  

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion interpreted the VA fugitive felon provision as having been modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  See VAOPGCPREC 7-2002.  In that opinion, it was also noted that Public Law No. 104-193 was designed to cut off the means of support that allows fugitive felons to continue to flee.  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).  Integral to both the statute and regulation is the concept of flight: a person must flee to avoid responsibility for the commission or attempted commission of a felony.  

The United States Court of Appeals for the Second Circuit has held that the SSA's version of the law did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is fleeing to avoid prosecution and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term fleeing from justice was a term that has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution.  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.  In other cases, the federal district courts have found that SSA's belief that the mere presence of a warrant was sufficient to establish fugitive felon status under their similar law was in contradiction to the underlying statute and regulations.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004).

The Board notes that VA's Adjudication Procedure Manual also provides guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2011).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1.c.  When a warrant is dismissed, recalled, or quashed, there is still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.1.f.  Thus, it would appear that the VA Adjudication Procedures Manual is in direct conflict with the caselaw cited above.  VA presumes that an outstanding warrant creates a presumption of fugitive status, while the caselaw addressing the similar SSA provisions requires proof of knowledge of the warrant and flight.  

The Board is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2011).  In light of what appears to be directly relevant caselaw, the Board finds that the mere fact of an outstanding warrant is insufficient under the statute and regulation to find that the Veteran was fleeing.  See Oteze-Fowlkes.  The Board further finds that, here, the evidence does not support a finding of flight.  The documents in the claims file show that a Michigan felony complaint dated December 19, 1988 charges the Veteran with false pretenses-over $100 for selling an automobile on which the odometer reading had been altered.  A felony warrant was signed the same day.  Thus, there is no question that there was a warrant issued for an offense which is a felony under the laws of Michigan.

Logs from the Michigan Department of State Police reveal that, on May 6, 1988, the investigating officer was unsure of the possible suspect in the case.  He noted that he made contact with an individual at the Veteran's residence (in Michigan) on May 23, 1988 and was advised that the Veteran would not be home until six that evening.  The officer left a message for the Veteran to contact him.  The individual agreed to relay the message.  The log sheet reflects that additional attempts were made in 1988 to contact the Veteran.  It was noted on several occasions that the investigating officer left word for the Veteran to contact him, but he never heard back.  The officer apparently made contact with the Veteran's brother on one occasion and was informed that the Veteran was in Kentucky, but that he would tell the Veteran to contact the officer.  It was also noted that the investigating officer felt that the suspect may be avoiding him.  

The claims file was transferred permanently to the Roanoke, Virginia, RO in January 1991.  Since that time, the evidence indicates that the Veteran has been living at the same address in Virginia continuously for the past 22 years.  The Veteran filed a claim for VA pension in January 1991 providing the same address as he currently lists.

A June 18, 2002 incident report indicates that the Michigan State Police were still attempting to locate the Veteran at that time.  The officer recorded that he ran the Veteran's name through databases for several states and located the Veteran's address in Virginia.  This is the same address used on current correspondence from the Veteran and since 1991.  A notation dated March 22, 2006 again lists the Veteran's Virginia address and telephone number.  The officer noted that he called the number and spoke with the Veteran's uncle, who agreed to tell the Veteran to call the court.  In June 2006, the officer noted that he mailed a "UD-27" to the Veteran.  There is no explanation of the meaning of a UD-27 or the information it may have contained.  The next entry is in July 2007, at which time the officer noted that he phoned the Veteran at the Virginia address, spoke to him, and advised him of the warrant.  At that time, the Veteran gave him the number of his attorney.  The Veteran's attorney filed an appearance with the court on December 13, 2007 and the warrant was canceled the same day.  

The Board can find no indication from the record that the Veteran left the State of Michigan in response to the warrant, or that he did anything other than engage in his normal activities following issuance of the warrant.  The efforts of the State of Michigan in tracking him down seem less than enthusiastic.  The police clearly knew the Veteran's correct address as early as 2002 and let five years elapse between attempts at contacting him.  While it seems apparent that the Veteran neglected to return several telephone calls from the investigating officer, there is no direct evidence that messages were actually relayed to him, and it does not appear that the investigating officer ever left word as to the reason for the calls, i.e., that there was a felony warrant outstanding.  The first indication from the police logs that an officer specifically informed the Veteran that there was an outstanding warrant was in July 2007, at which time the Veteran put the investigating officer in contact with his attorney.  

The Veteran has testified that he was not aware of the warrant, and it is his assertion that he had no reason to be aware of the warrant as he was not responsible for the underlying felony.  According to the Veteran's testimony, his brother signed his name to the fraudulent odometer certification.  The Veteran's brother has submitted a written account confirming this assertion.  The Board finds the Veteran's testimony to be credible and generally supported by other evidence.

It is notable that the Veteran ultimately entered a no-contest plea as to the 1988 charges; and, although he disputes that he was the responsible party, he paid restitution to the aggrieved party at that time.  In any event, without some indication that the Veteran was aware of the warrant and that he engaged in the intentional act of fleeing from prosecution, the Veteran's activities since 1988 cannot be considered a violation of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666(e).  

The Board finds that the Veteran did not flee to avoid prosecution, custody or confinement related to the 1988 felony warrant, and that it cannot be determined from the record that he was even aware of the warrant until July 2007.  To the extent of any reasonable doubt regarding these questions, such doubt must be resolved in the Veteran's favor.  As such, the Board finds that overpayment based on the felony warrant was improperly created.  Therefore, restoration of the 

Veteran's VA pension benefits is warranted, and the recouped amount should be paid to him.  As there is no longer any overpayment of benefits, the appeal as to the denial of a waiver of the overpayment is moot, and will be dismissed.


ORDER

The appeal challenging the validity of the overpayment of $67,526.13 is granted.

The appeal of the denial of a waiver of the overpayment of $67,526.13 is dismissed. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


